 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
   CHRISTAL JOHNSON, an individual                  CASE NO. CV19-00105-R-(FFM)
12 and as a Personal Representative of
13 Mariyon Williams; EBONY TAYLOR,                  PROTECTIVE ORDER RE:
   an individual and as a Personal                  DISCLOSURE OF CONFIDENTIAL
14 Representative of Jayland Strickland,            INFORMATION
                                                    PURSUANT TO STIPULATION
15 and BRIDGETTE GREEN, an
   individual and as a Personal
16 Representative of Monyae Jackson,
17
                      Plaintiffs,
18       vs.
19
   CITY OF LOS ANGELES; MICHEL
20 MOORE, CHIEF OF LOS ANGELES
21 POLICE DEPARTMENT, and DOES 1
   through 100, inclusive,
22
23                      Defendants.
24
           WHEREAS, Plaintiffs are seeking materials and information that Defendants
25
     City of Los Angeles, et al. (“City Defendants”) maintain as confidential, such as
26 personnel files of the police officers involved in this incident, Force Investigation
27 Division materials and information, Internal Affairs materials and information,
28 bodycam video, in-car video, names of officers involved in the incident which is the
                                                1
 1 subject of this lawsuit, and other administrative materials and information currently in
 2 the possession of the City Defendants and which the City Defendants believe need
 3 special protection from public disclosure and from use for any purpose other than
 4 prosecuting this litigation;
 5       WHEREAS, Plaintiffs are also seeking official information contained in the
 6 personnel files of the involved police officers, LAPD Officers, which the City
 7 Defendants maintain as strictly confidential and which the City Defendants believe
 8 need special protection from public disclosure and from use for any purpose other
 9 than prosecuting this litigation;
10           WHEREAS, the City Defendants assert that the confidentiality of the materials
     and information sought by Plaintiffs is recognized by California and federal law, as
11
     evidenced inter alia by California Penal Code section 832.7 and Kerr v. United States
12
     Dist. Ct. for N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976);
13
             WHEREAS, the City Defendants have not publicly released the materials and
14
     information referenced above except under protective order or pursuant to court order,
15
     if at all;
16
             WHEREAS, these materials and information are of the type that has been used
17
     to initiate disciplinary action against Los Angeles Police Department (“LAPD”)
18
     officers, and has been used as evidence in disciplinary proceedings, where the
19
     officers’ conduct was considered to be contrary to LAPD policy;
20
             WHEREAS, absent a protective order delineating the responsibilities of
21
     nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
22
     and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
23 paralegals and expert witnesses involved in this case, as well as the corollary risk of
24 embarrassment, harassment and professional and legal harm on the part of the LAPD
25 officers referenced in the materials and information;
26        WHEREAS, the unfettered disclosure of the materials and information, absent
27 a protective order, would allow the media to share this information with potential
28 / / /
                                                 2
 1 jurors in the area, impacting the rights of the City Defendants herein to receive a fair
 2 trial.
 3          The Court Orders as follows:
 4   1.     Defendants (hereinafter “Disclosing Party(ies)”) may designate as confidential
 5 any personnel files, videos, body worn video, in car video, video from the businesses
 6 in the neighborhood, Internal Affairs materials or any other materials or writing that
 7 they, in good faith, believe is protected from disclosure within the meaning of
 8 FRCivP 26(g), in that they believe the material contains confidential or private
 9 information. Such materials may be classified as subject to this protective order by
10 marking the material, each document or writing with a watermark that includes words
11 such as “Confidential,” “Confidential Documents,” “Confidential Material,” “Subject
12 to Protective Order,” or words of a similar effect, and that includes the case name and
13 case number. Materials and writings so designated, and all privileged information
14 derived therefrom [hereinafter collectively referred to as “Confidential Material”],
15 shall be treated in accordance with the terms of this Stipulation. In making this
16 designation, the Disclosing Parties are also representing that no portion of the
17 materials is segregable and, therefore, subject to production without restriction as
18 “Confidential.”
19   2.     Confidential Material may be used by the persons receiving such information
20 [hereinafter “Receiving Party(ies)”] only for the purpose of litigation of this case, and
21 for such other purposes as permitted by law.
22   3.     This Stipulation applies not only to the Confidential Material, but also to (1)
23 any information copied or extracted from the Confidential Material; (2) all copies,
24 excerpts, summaries or compilations of Confidential Material; and (3) any testimony,
25 conversations, or presentations by Receiving Parties that might reveal Confidential
26 Material.
27   4.     Subject to the further conditions imposed by this Stipulation, the Confidential
28 Material may only be disclosed to the Court and to the following “qualified” persons:
                                                 3
 1               (a) Counsel of record for the parties to this civil litigation;
 2               (b) Defendants City of Los Angeles and Los Angeles Police
 3   Department;
 4               (c) Attorneys, paralegals, law clerks, stenographic, clerical and
 5 secretarial personnel who are employees in the offices of counsel referred to in
 6 subparagraph (a);
 7               (d) Parties to the litigation;
 8               (e) Expert witnesses consulted and/or retained for this action and their
 9 staff; and
10               (f) The judge and court personnel, including stenographic reporters.
11        5. Prior to the disclosure of any Confidential Material to any person described
12 in paragraph 3(a), (c) or (d), counsel for the Receiving Party who seeks to use or
13 disclose such Confidential Material shall first provide a copy of this Stipulation and
14 have the individual to whom the Receiving Party intends to disclose said Confidential
15 Material sign the Nondisclosure Agreement set forth in Attachment “A”, stating that
16 the person has received and read a copy of the Stipulation and understands that s/he is
17 bound by the terms of the Stipulation.
18        6. Unless made on the record in this litigation, counsel making the disclosure
19 to any qualified person described herein shall retain the original executed copy of the
20 Nondisclosure Agreements until thirty (30) days after this litigation has become final,
21 including any appellate review, and monitoring of an injunction. Counsel for the
22 Receiving Party shall maintain all signed Nondisclosure Agreements and shall
23 produce the original signature page upon reasonable written notice from opposing
24 counsel. If an issue arises regarding a purported unauthorized disclosure of
25 Confidential Material, upon noticed motion of contempt filed by the Disclosing
26 Parties, counsel for the Receiving Party may be required to file the signed
27 Nondisclosure Agreements, as well as a list of the disclosed materials, in camera with
28 the Court having jurisdiction of the Stipulation.
                                                  4
 1         7. The court reporter, videographer, and audiographer, if any, who record all or
 2 part of the depositions in this matter of Defendants City of Los Angeles and Los
 3 Angeles Police Department, or any other current or former employee of the
 4 Los Angeles Police Department shall be subject to this Order. In preparing the
 5 original deposition videotape, audiotape, or portions thereof, any copies thereof, or
 6 portions of copies thereof, all materials and testimony designated as “Confidential
 7 Material” shall be segregated from the rest of the deposition. No copies of such
 8 segregated “Confidential Material” portions of the materials described above shall be
 9 provided to any persons other than those persons identified in paragraph 4. Nothing
10 in this agreement is intended to limit the rights of third parties to obtain such
11 Confidential Material through discovery and subpoena power in other proceedings,
12 subject to a motion for a protective order filed in those proceedings by the party
13 seeking to prevent disclosure of the Confidential Material.
14         8. If any “Confidential Material” or testimony derived from such materials
15 occurs at a deposition, those attending such portions of the depositions shall be bound
16 by this Order and, therefore, shall not disclose to any person or entity, in any manner,
17 including orally, any statements made by Defendants City of Los Angeles and Los
18 Angeles Police Department, or any other current or former employee of the Los
19 Angeles Police Department during the “Confidential” sections of said depositions.
20         9. An inadvertent failure to designate qualified materials or items does not,
21 standing alone, waive the Disclosing Party’s right to secure protection under this
22 Order for such material. Upon being notified of the correction of a designation, the
23 Receiving Party must make reasonable efforts to assure that the material is treated in
24 accordance with the provisions of this Order.
25         10. Upon final termination of this litigation, including any appeal pertaining
26 thereto, all materials still classified as Confidential Material at that time, and all
27 copies thereof, including copies provided to any qualified person in paragraph 3
28 herein above, shall be returned to the Disclosing Party within thirty (30) days.
                                                 5
 1         11. If any Receiving Party who receives Confidential Material is served with
 2 a subpoena or other request seeking Confidential Material, s/he or it shall immediately
 3 give written notice to counsel for the Disclosing Parties, identifying the Confidential
 4 Material sought and the time in which production or other disclosure is required.
 5 Such notice shall be given sufficiently in advance of the date for production or other
 6 disclosure so that the Disclosing Parties have the opportunity to obtain an order
 7 barring production or other disclosure, or to otherwise respond to the subpoena or
 8 other request for production or disclosure of Confidential Material. The Receiving
 9 Party also shall immediately give notice to the party who caused the subpoena or
10 other request to issue that the material is subject to this Order and include a copy of
11 this Order. In no event should production or disclosure be made without prior written
12 approval by the Disclosing Party’s Counsel unless required by court order arising
13 from a motion to compel production or disclosure of Confidential Material.
14         12. Any pleadings, motions, briefs, declarations, stipulations, exhibits or other
15 written submissions to the Court in this litigation which contain or incorporate
16 Confidential Material shall be filed and maintained in accordance with Local Rule 79-
17 5, which governs the filing of materials under seal. Any other pleadings, motions,
18 briefs, declarations, stipulations, exhibits or other written submissions that refer but
19 do not contain or incorporate Confidential Material, shall designate the particular
20 aspects that are confidential so as to enable the Court, in drafting presumptively
21 public orders relating to these filings under seal, to determine whether there is
22 evidence which the Court should attempt not to disclose. If any papers to be filed with
23 the Court contain protected information, the proposed filing shall be accompanied by
24 an application to file the papers or the portion thereof containing the protected
25 information, under seal and that the application shall be directed to the judge to whom
26 the papers are directed. Pending the ruling on the application, the papers or portions
27 thereof subject to the sealing application shall be lodged under seal.
28   ///
                                                6
 1        13. Counsel for the parties agree to request that any motions, applications or
 2 other pre-trial proceedings which would entail the disclosure of Confidential Material
 3 be heard by the Court in a manner that would preserve the confidential nature of the
 4 information, unless having heard opposition from counsel to such a process, the court
 5 orders otherwise.
 6        14. Nothing herein shall prejudice any party’s rights to object to the
 7 introduction of any Confidential Material into evidence.
 8        15. Any violation of this Order may be punished by any and all appropriate
 9 measures including, without limitation, contempt proceedings and/or monetary
10 sanctions.
11        16. Any party bound by this Stipulation who contests the confidential nature of
12 materials produced pursuant to this Stipulation may move the Court for an order to
13 have the materials removed from the protective order and to have the materials
14 declared not confidential, or otherwise move to modify the Stipulation as to some or
15 all of the materials.
16        17. Any procedures specified above in this Protective Order are in addition to,
17 and not in lieu of, compliance with the local rules regarding discovery motions.
18
19              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21
22 Dated: December 17, 2019
23
24
25                           By:        /S/ Frederick F. Mumm
                                    HONORABLE FREDERICK F. MUMM
26
                                    UNITED STATES MAGISTRATE JUDGE
27
28
                                               7
 1                                   ATTACHMENT “A”
 2                          NONDISCLOSURE AGREEMENT
 3
 4        I, __________________________do solemnly swear that I am fully familiar
 5 with the terms of the Protective Order entered in Christal Johnson et al v. City of Los
 6 Angeles, et al., United States District Court for the Central District of California,
 7 Central Division, Case No. CV19-00105-R-(FFM) and hereby agree to comply with
 8 and be bound by the terms and conditions of said Order. I hereby consent to the
 9 jurisdiction of the United States District Court for the Central District of California
10 for purposes of enforcing this Order.
11
12   Dated:                         Signed:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                8
